              Case 2:16-cv-01860-GMN-NJK Document 91 Filed 12/28/20 Page 1 of 2




 1                                     UNITED STATES DISTRICT COURT

 2                                              DISTRICT OF NEVADA

 3
     RONALD WILLIAMS, JANN WILLIAMS,   )
 4                                     )
                  Plaintiffs,          )                                Case No.: 2:16-cv-01860-GMN-NJK
 5
             vs.                       )
 6   NATIONAL DEFAULT SERVICING CORP., )                                            ORDER
     et al.,                           )
 7                                     )
                  Defendants.          )
 8                                     )
 9

10             On January 1, 2017, the Court dismissed the claims of Plaintiffs Ronald and Jann
11   Williams (collectively, “Plaintiffs”) and entered judgment in favor of Defendants National
12   Default Servicing Corporation, Duke Partners II, LLC, Michael A. Bosco, Wendy Van Luven,
13   and Carmen Navejas (collectively, “Defendants”). (See Order, ECF No. 76). Plaintiffs
14   appealed, but the Court of Appeals for the Ninth Circuit affirmed this Court’s decision. (See
15   Mandate of USCA, ECF No. 84).
16             On July 10, 2020, Plaintiffs filed a Motion for Order Compelling Department and
17   Federal Agencies Compliance with the “Rights” Accorded the Movants by the Crime Victims’
18   Rights Act, and According to Proof, the Mandatory Restitution Act (“Motion for Order”), (ECF
19   No. 89), which the Court denied. (See Minute Order, ECF No. 90). In response to this denial,
20   Plaintiff Ronald Williams emailed1 the Court indicating that the Motion for Order was misfiled
21   in the present case, and instead, was intended to be filed in 2:20-cv-01320-KJD-NJK.2 The
22

23
     1
         Plaintiff Ronald Williams’s email is attached to this Order.
24
     2
       The Court notes that Plaintiffs’ Motion for Order, (ECF No. 89), which Ronald Williams claims was
25   improperly addressed in this case and should have been addressed in 2:20-cv-01320-KJD-NJK, was actually
     filed electronically in this case before the other case, 2:20-cv-01320-KJD-NJK, was even opened. (See 2:20-cv-
     01320-KJD-NJK, Notice, ECF No. 2 (showing that the case was filed on July 16, 2020)); (Receipt of Payment,

                                                          Page 1 of 2
           Case 2:16-cv-01860-GMN-NJK Document 91 Filed 12/28/20 Page 2 of 2




 1   Court construes this correspondence as a Motion to Set Aside and Rescind the Court’s Order,

 2   (ECF No. 90), due to a clerical error.

 3          Accordingly,
 4          IT IS HEREBY ORDERED that Plaintiffs’ Motion to Set Aside and Rescind the

 5   Order, (ECF No. 90), is GRANTED.
 6          IT IS FURTHER ORDERED that Plaintiffs’ Motion for Order Compelling

 7   Department and Federal Agencies Compliance with the “Rights” Accorded the Movants by the

 8   Crime Victims’ Rights Act, and According to Proof, the Mandatory Restitution Act, (ECF No.
 9   89), is WITHDRAWN.

10          IT IS FURTHER ORDERED that this Court’s Order, (ECF No. 90), is VACATED.
11          DATED this _____
                        28 day of December, 2020.

12

13                                                      ___________________________________
14
                                                        Gloria M. Navarro, District Judge
                                                        United States District Court
15

16

17

18

19

20

21

22

23

24

25   ECF No. 7). Furthermore, Plaintiffs submitted their Motion for Order without a case number, instead merely
     labeling it as “No. _____.” Nevertheless, the Court finds it appropriate to provide relief.


                                                      Page 2 of 2
